Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 1 of 15




               Exhibit 18
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 2 of 15



 1   BRIAN D. BOYLE (S.B. #126576)
     bboyle@omm.com
 2   MEAGHAN VERGOW (admitted pro hac vice)
     mvergow@omm.com
 3   O’MELVENY & MYERS LLP
     1625 Eye Street, NW
 4   Washington, DC 20006-4061
     Telephone:    +1 202 383 5300
 5   Facsimile:    +1 202 383 5414
 6   RANDALL W. EDWARDS (S.B. #179053)
     redwards@omm.com
 7   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 8   San Francisco, California 94111-3823
     Telephone:    +1 415 984 8700
 9   Facsimile:    +1 415 984 8701
10   Attorneys for Defendants
11

12                                UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14

15   Charles Baird and Lauren Slayton, as           Case No. 17-cv-01892-HSG
     individuals, and on behalf of all others
16   similarly situated, and on behalf of the       DEFENDANTS’ SECOND
     BlackRock Retirement Savings Plan,             SUPPLEMENTAL OBJECTIONS AND
17                                                  RESPONSES TO PLAINTIFFS’
                            Plaintiffs,             FIRST SET OF INTERROGATORIES
18                                                  TO ALL DEFENDANTS
            v.
19
     BlackRock Institutional Trust Company, N.A.,
20   et al.,

21                          Defendants.

22

23

24

25

26

27

28
                                                               DEF’S SECOND SUPP. OBJS. AND
                                                                RESPS. TO PLTFS’ FIRST ROGS
                                                                            17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 3 of 15



 1   Propounding Party:     Plaintiffs Charles Baird and Lauren Slayton
 2   Responding Parties: Defendants BlackRock Institutional Trust Company, N.A.; BlackRock,
                         Inc.; the BlackRock, Inc. Retirement Committee; the Investment
 3
                         Committee of the Retirement Committee; Catherine Bolz, Chip Castille,
 4                       Paige Dickow, Daniel A. Dunay, Jeffrey A. Smith, Anne Ackerley, Amy
                         Engel, Nancy Everett, Joseph Feliciani Jr., Ann Marie Petach, Michael
 5                       Fredericks, Corin Frost, Daniel Gamba, Kevin Holt, Chris Jones, Philippe
                         Matsumoto, John Perlowski, Andy Phillips, Kurt Schansinger, and Tom
 6                       Skrobe
 7   Set Number:            One (Nos. 1-2)
 8          Defendants BlackRock Institutional Trust Company, N.A. (“BTC”); BlackRock, Inc.; the
 9   BlackRock, Inc. Retirement Committee; and the Investment Committee of the Retirement
10   Committee (collectively, “BlackRock”); and Defendants Catherine Bolz, Chip Castille, Paige
11   Dickow, Daniel A. Dunay, Jeffrey A. Smith; Anne Ackerley, Amy Engel, Nancy Everett, Joseph
12   Feliciani Jr., Ann Marie Petach, Michael Fredericks, Corin Frost, Daniel Gamba, Kevin Holt,
13   Chris Jones, Philippe Matsumoto, John Perlowski, Andy Phillips, Kurt Schansinger, and Tom
14   Skrobe (collectively, the “Individual Defendants”), by and through their attorneys, hereby
15   supplement certain of their objections and responses to Plaintiff’s First Set of Interrogatories to
16   All Defendants (the “Interrogatories”), served on the Defendants on June 21, 2017. These
17   objections and responses are without prejudice to the right to challenge the relevance and
18   admissibility, at trial or in any other proceeding, of any information or document provided in
19   response to these Interrogatories. Defendants’ discovery, investigation, and preparation for trial
20   are not yet complete and are continuing as of the date of these objections and responses. Because
21   discovery is ongoing, Defendants expressly reserve the right to continue their discovery and
22   investigation herein for facts, documents, witnesses, and supplemental data that may reveal
23   information that, if presently within Defendants’ knowledge, would have been included in these
24   objections and responses. Defendants specifically reserve the right to amend, supplement, or
25   modify these objections and responses at any time in light of subsequently discovered
26   information.
27

28
                                                                          DEF’S SECOND SUPP. OBJS. AND
                                                     -2-                   RESPS. TO PLTFS’ FIRST ROGS
                                                                                       17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 4 of 15



 1

 2                                    PRELIMINARY STATEMENT

 3                   Each of the following Threshold Objections is incorporated into Defendants’

 4   supplemental objections and responses to each instruction, definition, or Interrogatory, as if fully

 5   set forth therein:

 6           1.      Defendants hereby incorporate by reference and asserts as if stated herein the

 7   General Objections, Objections to Definitions, and applicable specific objections included in

 8   Defendants’ Objections and Responses to the Interrogatories, dated July 24, 2017, and

 9   Defendants’ Supplemental Objections and Responses to the Interrogatories, dated March 2, 2018

10   (collectively, the “Objections”).

11           2.      Defendants are supplementing the response to Interrogatory No. 2 to provide

12   certain additional details based on new information learned during discovery. Defendants’

13   supplementation of this Interrogatory response is not and should not be construed as an admission

14   that Defendants’ prior responses were deficient.

15           3.      Except as expressly stated herein, Defendants’ second supplemental objections and

16   responses are expressly subject to the Objections.

17           4.      Defendants reserve the right to further supplement their objections and responses,

18   and to assert additional objections to the Interrogatories as appropriate.

19                                   OBJECTIONS TO DEFINITIONS

20           1.      Defendants object to Definition A because the definition of “Relevant Time

21   Period” encompasses periods outside the statute of repose applicable to this case. 29 U.S.C.

22   § 1113(1). Defendants’ responses to these Interrogatories cover the relevant time period agreed

23   upon by the parties: January 1, 2011 through June 30, 2017 (the “Applicable Time Period”).

24           2.      Defendants object to Definition F insofar as the definition of “Affiliated

25   Investment Vehicle” is vague, ambiguous, and overbroad. Defendants interpret “Affiliated

26   Investment Vehicle” to mean common/collective trusts, pooled separate accounts, master trust

27   investment accounts, unitized investment accounts, and 103-12 investment entities that are

28
                                                                          DEF’S SECOND SUPP. OBJS. AND
                                                      -3-                  RESPS. TO PLTFS’ FIRST ROGS
                                                                                       17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 5 of 15



 1   managed or advised by BlackRock, Inc. or a direct or indirect subsidiary of BlackRock, Inc.,

 2   excluding the BlackRock, Inc. and PNC Financial Services Group, Inc. common stock funds.

 3   Defendants also interpret “Affiliated Investment Vehicle” to include mutual funds or exchange

 4   traded funds held within an Affiliated Investment Vehicles, as well as cash equivalent funds used

 5   in connection with securities lending for an Affiliated Investment Vehicle. In these Responses,

 6   Defendants refer to mutual funds that are managed or advised by a registered investment adviser

 7   that is a direct or indirect subsidiary of BlackRock, Inc. and in which the Plan invests directly as

 8   “Affiliated Mutual Funds.”

 9             3.   Defendants object to Definition G insofar as the definition of “Plan Layer

10   Investments” is vague, ambiguous, and overbroad. Defendants construe “Plan Layer

11   Investments” to mean Affiliated Investment Vehicles in which the Plan directly invests.

12             4.   Defendants object to Definition H insofar as the definition of “Layer 1

13   Investments” is vague, ambiguous, and overbroad. Defendants construe “Layer 1 Investments” to

14   mean Affiliated Investment Vehicles in which the Plan Layer Investments directly invest.

15             5.   Defendants object to Definition I insofar as the definition of “Layer 2

16   Investments” is vague, ambiguous, and overbroad. Defendants construe “Layer 2 Investments” to

17   mean Affiliated Investment Vehicles in which the Layer 1 Investments directly invest.

18             6.   Defendants object to Definition J insofar as the definition of “Layer 3

19   Investments” is vague, ambiguous, and overbroad. Defendants construe “Layer 3 Investments” to

20   mean Affiliated Investment Vehicles in which the Layer 2 Investments directly invest.

21             7.   Defendants object to Definition K insofar as the definition of “Layer 4

22   Investments” insofar as it is vague, ambiguous, and overbroad. Defendants construe “Layer 4

23   Investments” to mean Affiliated Investment Vehicles in which the Layer 3 Investments directly

24   invest.

25

26

27

28
                                                                          DEF’S SECOND SUPP. OBJS. AND
                                                     -4-                   RESPS. TO PLTFS’ FIRST ROGS
                                                                                       17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 6 of 15



 1                                         INTERROGATORIES

 2   INTERROGATORY NO. 1

 3           For the Relevant Time Period, identify all members of the Retirement Committee;

 4   including name, tenure on Retirement Committee and whether that person is a member of any

 5   subcommittee of the Retirement Committee, including but not limited to the Investment

 6   Committee and/or or Administrative Committee.

 7           RESPONSE:

 8           Defendants incorporate by reference the Threshold Objections and Objections to

 9   Definitions stated above. Defendants further object to this Interrogatory to the extent it seeks

10   disclosure of confidential personal information of individuals, including their addresses and

11   telephone numbers. Defendants further object to this Interrogatory as overbroad and unduly

12   burdensome to the extent it seeks the identification of members of the Administrative Committee,

13   which is no longer a defendant in this action.

14           Subject to and without waiving these objections, Defendants state that the individuals who

15   served on the Retirement Committee or Investment Committee during the Applicable Time

16   Period are identified in the following chart:

17    Name                  Retirement       Investment          Period of Service on a Committee
                            Committee        Committee           During Applicable Time Period
18                          Member           Member
19    Anne Ackerley         Yes              Yes                 Retirement: 01/2016 – 06/2017
                                                                 Investment: 01/2016 – 06/2017
20    Catherine Bolz        Yes              No                  01/2011 – 03/2011
21    Chip Castille         Yes              Yes                 Retirement: 05/2014 – 01/2016
                                                                 Investment: 09/2011 – 01/2016
22
      Paige Dickow          Yes              No                  07/2011– 03/16
23
      Daniel Dunay          Yes              No                  03/2016 – 06/2017
24    Amy Engel             No               Yes                 09/2011 – 05/2014
      Nancy Everett         No               Yes                 09/2011 – 01/2014
25
      Joe Feliciani Jr.     Yes              Yes                 Retirement: 01/2011 – 06/2017
26                                                               Investment: 01/2011 – 06/2017

27    Michael               No               Yes                 05/2015 – 06/2017
      Fredericks
28
                                                                         DEF’S SECOND SUPP. OBJS. AND
                                                      -5-                 RESPS. TO PLTFS’ FIRST ROGS
                                                                                      17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 7 of 15



 1    Name                  Retirement       Investment          Period of Service on a Committee
                            Committee        Committee           During Applicable Time Period
 2
                            Member           Member
 3    Corin Frost           No               Yes                 05/2014 – 05/2016
      Daniel Gamba          No               Yes                 12/2016 – 06/2017
 4
      Kevin Holt            No               Yes                 05/2014 – 06/2017
 5    Chris Jones           No               Yes                 01/2016 – 07/2016
 6    Philippe              No               Yes                 05/2014 – 06/2017
      Matsumoto
 7    John Perlowski        No               Yes                 05/2014 – 06/2017
 8    Ann Marie Petach      Yes              Yes                 Retirement: 01/2011 – 09/2013
                                                                 Investment: 01/2011 – 09/2013
 9    Andy Phillips         No               Yes                 01/2011 – 03/2015
10    Kurt Schansinger      No               Yes                 01/2011 – 06/2011
      Tom Skrobe            No               Yes                 01/2011 – 12/2016
11
      Jeff Smith            Yes              No                  01/2011 – 07/2011
12
     INTERROGATORY NO. 2
13
             Identify all the Affiliated Investment Vehicles in which the Plan invested, participated, or
14
     had a financial interest during the Relevant Time Period, including but not limited to, Plan Layer
15
     Investments, Layer 1 Investments, Layer 2 Investments, Layer 3 Investments, and Layer 4
16
     Investments.
17
             RESPONSE:
18
             Defendants incorporate by reference the Threshold Objections and Objections to
19
     Definitions stated above.
20
             Subject to and without waiving these objections, Defendants state that during the
21
     Applicable Time Period the Plan invested in the following Plan Layer Investments:
22
             BlackRock Total Return Bond Fund F
23
             BlackRock Global Allocation Collective Fund F
24
             BlackRock US Debt Index Fund F
25
             BlackRock US Treasury Inflation Protected Securities Fund F
26
             BlackRock LifePath Index Retirement Fund F
27
             BlackRock LifePath Index 2015 Fund F
28
                                                                         DEF’S SECOND SUPP. OBJS. AND
                                                     -6-                  RESPS. TO PLTFS’ FIRST ROGS
                                                                                      17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 8 of 15



 1          BlackRock LifePath Index 2020 Fund F

 2          BlackRock LifePath Index 2025 Fund F

 3          BlackRock LifePath Index 2030 Fund F

 4          BlackRock LifePath Index 2035 Fund F

 5          BlackRock LifePath Index 2040 Fund F

 6          BlackRock LifePath Index 2045 Fund F

 7          BlackRock LifePath Index 2050 Fund F

 8          BlackRock LifePath Index 2055 Fund F

 9          BlackRock LifePath Index 2060 Fund F

10          BlackRock Russell 1000 Index Fund F

11          BlackRock Active Stock Fund F

12          BlackRock MSCI ACWI ex-US Index Fund F

13          BlackRock MSCI ACWI ex-US IMI Index Fund F

14          BlackRock Emerging Markets Index Non-Lendable Fund F

15          BlackRock Equity Dividend Fund F

16          BlackRock Short-Term Investment Fund

17          BlackRock Strategic Income Opportunities Bond Fund F

18          BlackRock Russell 2000 Alpha Tilts Fund F

19

20          Subject to and without waiving the Threshold Objections and Objections to Definitions,

21   Defendants further state that during the Applicable Time Period the Plan invested in the following

22   Layer 1 Investments, Layer 2 Investments, Layer 3 Investments, and Layer 4 Investments:

23          Active Stock Fund E

24          Asset-Backed Securities Index Fund

25          Asset-Backed Securities Index Fund B

26          BATS Series A Portfolio

27          BlackRock Global Allocation Collective Fund

28
                                                                       DEF’S SECOND SUPP. OBJS. AND
                                                   -7-                  RESPS. TO PLTFS’ FIRST ROGS
                                                                                    17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 9 of 15



 1        BlackRock Total Return Bond Fund

 2        Commercial Mortgage-Backed Securities Index Fund

 3        Commercial Mortgage-Backed Securities Index Fund B

 4        Commodity Index Daily Fund E

 5        Developed ex-U.S. Real Estate Index Fund

 6        Developed Real Estate Index Fund E

 7        EAFE Equity Index Fund

 8        EAFE Equity Index Fund F

 9        BlackRock MSCI EAFE Small Cap Equity Index Fund

10        BlackRock MSCI EAFE Small Cap Equity Index Fund E

11        Emerging Markets Equity Index Master Fund

12        Emerging Markets Index Non-Lendable Fund F

13        Emerging Markets Small Capitalization Equity Index Non-Lendable Fund

14        Emerging Markets Small Capitalization Equity Index Non-Lendable Fund E

15        Emerging Markets Index Non-Lendable Fund

16        Equity Dividend Fund

17        Equity Index Fund

18        Equity Index Fund E

19        Euro Cash Collateral Fund

20        Extended Equity Market Fund

21        Extended Equity Market Fund E

22        Intermediate Term Credit Bond Index Fund

23        Intermediate Term Government Bond Index Fund

24        LifePath Index 2055 Fund F

25        LifePath Russell 1000 Trading Fund

26        LifePath Russell 2000 Trading Fund

27        Long Corporate Bond Index Non-Lendable Fund

28
                                                                DEF’S SECOND SUPP. OBJS. AND
                                               -8-               RESPS. TO PLTFS’ FIRST ROGS
                                                                             17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 10 of 15



 1         Long Term Credit Bond Index Fund

 2         Long Term Government Bond Index Fund

 3         Mortgage-Backed Securities Index Fund

 4         BlackRock MSCI ACWI ex-U.S. IMI Index Fund E

 5         BlackRock MSCI Canada IMI Index Fund

 6         BlackRock MSCI Canada Small Cap Equity Index Fund

 7         MSCI Emerging Markets Free Fund

 8         MSCI Equity Index Fund B-Brazil

 9         MSCI Equity Index Fund B-Chile

10         MSCI Equity Index Fund B-China

11         MSCI Equity Index Fund B-Czech Republic

12         MSCI Equity Index Fund B-Egypt

13         MSCI Equity Index Fund B-Hungary

14         MSCI Equity Index Fund B-India

15         MSCI Equity Index Fund B-Indonesia

16         MSCI Equity Index Fund B-Israel

17         MSCI Equity Index Fund B-Malaysia

18         MSCI Equity Index Fund B-Peru

19         MSCI Equity Index Fund B-Philippines

20         MSCI Equity Index Fund B-Poland

21         MSCI Equity Index Fund B-Russia

22         MSCI Equity Index Fund B-S. Korea

23         MSCI Equity Index Fund B-South Africa

24         MSCI Equity Index Fund B-Taiwan

25         MSCI Equity Index Fund B-Thailand

26         MSCI Equity Index Fund-Australia

27         MSCI Equity Index Fund-Austria

28
                                                               DEF’S SECOND SUPP. OBJS. AND
                                                -9-             RESPS. TO PLTFS’ FIRST ROGS
                                                                            17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 11 of 15



 1         MSCI Equity Index Fund-Belgium

 2         MSCI Equity Index Fund-Brazil

 3         MSCI Equity Index Fund-Canada

 4         MSCI Equity Index Fund-Chile

 5         MSCI Equity Index Fund-China

 6         MSCI Equity Index Fund-Denmark

 7         MSCI Equity Index Fund-Finland

 8         MSCI Equity Index Fund-France

 9         MSCI Equity Index Fund-Germany

10         MSCI Equity Index Fund-Greece

11         MSCI Equity Index Fund-Hong Kong

12         MSCI Equity Index Fund-India

13         MSCI Equity Index Fund-Indonesia

14         MSCI Equity Index Fund-Ireland

15         MSCI Equity Index Fund-Israel

16         MSCI Equity Index Fund-Italy

17         MSCI Equity Index Fund-Japan

18         MSCI Equity Index Fund-Mexico

19         MSCI Equity Index Fund-Netherlands

20         MSCI Equity Index Fund-New Zealand

21         MSCI Equity Index Fund-Norway

22         MSCI Equity Index Fund-Peru

23         MSCI Equity Index Fund-Philippines

24         MSCI Equity Index Fund-Poland

25         MSCI Equity Index Fund-Portugal

26         MSCI Equity Index Fund-S. Korea

27         MSCI Equity Index Fund-Singapore

28
                                                         DEF’S SECOND SUPP. OBJS. AND
                                                - 10 -    RESPS. TO PLTFS’ FIRST ROGS
                                                                      17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 12 of 15



 1         MSCI Equity Index Fund-South Africa

 2         MSCI Equity Index Fund-Spain

 3         MSCI Equity Index Fund-Sweden

 4         MSCI Equity Index Fund-Switzerland

 5         MSCI Equity Index Fund-Taiwan

 6         MSCI Equity Index Fund-Thailand

 7         MSCI Equity Index Fund-Turkey

 8         MSCI Equity Index Fund-United Kingdom

 9         MSCI Equity Index Fund B-Colombia

10         BlackRock MSCI Equity Index Fund B-Morocco

11         BlackRock MSCI U.S. Real Estate Index Fund E

12         MSCI World Equity ex-US Fund F

13         Russell 1000 Index Fund E

14         Russell 1000 Index Fund

15         Russell 1000 Value Fund

16         Russell 1000 Value Fund E

17         Russell 2000 Alpha Tilts Fund

18         Russell 2000 Index Fund

19         Russell 2000 Index Fund E

20         Russell 2000 Index Fund F

21         U.S. Securitized Credit ex-MBS Index Non-Lendable Fund E

22         Short-Term Investment Fund

23         Short-Term Investment Fund B

24         Strategic Income Opportunities Bond Fund

25         U.S. Debt Index Fund

26         U.S. Debt Index Fund E

27         U.S. Treasury Inflation Protected Securities Fund E

28
                                                                 DEF’S SECOND SUPP. OBJS. AND
                                                 - 11 -           RESPS. TO PLTFS’ FIRST ROGS
                                                                              17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 13 of 15



 1

 2          Subject to and without waiving the Threshold Objections and Objections to Definitions,

 3   Defendants further state that the following cash collateral funds were utilized in connection with

 4   the securities lending, if any, in the above-listed funds during the Applicable Time Period:

 5          Cash Equivalent Fund II

 6          Cash Equivalent Fund B

 7          Euro Cash Collateral Fund

 8          Money Market Fund A/B (Cash Collateral Reinvestment Fund B)

 9          Term Fund 11

10          Term Fund 215

11

12          Subject to and without waiving the Threshold Objections and Objections to Definitions,

13   Defendants further state that the Plan held shares of the following Affiliated Mutual Funds during

14   the Applicable Time Period:

15          BlackRock Total Return Fund (MPHQX)

16          BlackRock Global Allocation Fund (MALOX)

17          BlackRock Large Cap Core Retirement Portfolio (MKLRX)

18          BlackRock Low Duration Bond Fund (CLDBX)

19

20          Subject to and without waiving the Threshold Objections and Objections to Definitions,

21   Defendants further state that the Plan held shares of the following money market fund managed

22   by a direct or indirect subsidiary of BlackRock, Inc. during the Applicable Time Period.

23          FFI Premier Institutional Fund

24

25          Finally, Defendants state that beginning on August 15, 2016 the Plan made available to

26   plan participants a self-directed brokerage window provided by Bank of America Merrill Lynch,

27   which provides participants with access to approximately 1200 exchange-traded funds (“ETFs”),

28
                                                                        DEF’S SECOND SUPP. OBJS. AND
                                                    - 12 -               RESPS. TO PLTFS’ FIRST ROGS
                                                                                     17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 14 of 15



 1   some of which are managed or advised by a direct or indirect subsidiary of BlackRock, Inc.

 2
            Dated: June 27, 2018                      O’MELVENY & MYERS LLP
 3

 4
                                                      By:       /s/ Meaghan VerGow
 5                                                                  Meaghan VerGow
 6                                                    Attorney for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      DEF’S SECOND SUPP. OBJS. AND
                                                  - 13 -               RESPS. TO PLTFS’ FIRST ROGS
                                                                                   17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 292-8 Filed 06/03/19 Page 15 of 15



 1                                   CERTIFICATE OF SERVICE

 2

 3          I hereby certify that on June 27, 2018, I served this document via electronic mail on all

 4   attorneys of record.

 5

 6          Dated: June 27, 2018

 7                                                            /s/ Alex Reed_____________

 8                                                          Alex Reed
                                                            areed@omm.com
 9                                                          O’MELVENY & MYERS LLP
                                                            1625 Eye Street, NW
10                                                          Washington, DC 20006-4061
                                                            Telephone:    +1 202 383 5300
11                                                          Facsimile:    +1 202 383 5414
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        DEF’S SECOND SUPP. OBJS. AND
                                                   - 14 -                RESPS. TO PLTFS’ FIRST ROGS
                                                                                     17-CV-01892-HSG
